COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jennifer Ann Larkins-Ruby v. Sealy Independent School
                            District

Appellate case number:      01-18-00746-CV

Trial court case number:    2015V-0134

Trial court:                155th District Court of Austin County

       Appellant, Jennifer Ann Larkins-Ruby, has filed a notice of appeal in trial court
cause number 2015V-0134. See TEX. R. APP. P. 25.1. Appellant has filed a motion for an
extension of time to file her brief.
      The appellant record currently is due to be filed in this Court on October 15, 2018.
See TEX. R. APP. P. 34.1, 35.1. To date, neither a clerk’s record or nor a reporter’s record
has been filed. Because the appellate record is not yet complete, appellant’s brief is not
yet due. See TEX. R. APP. P. 38.6. Accordingly, appellant’s motion to extend time is
dismissed as moot.
       It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: October 16, 2018